Citation Nr: 1034338	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-05 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a lumbar 
spine disability.  

2.  Entitlement to an initial rating in excess of 10 percent for 
L5 radiculopathy, right side.  

3.  Entitlement to a rating in excess of 10 percent for a right 
ankle disability.  

4.  Entitlement to a rating in excess of 10 percent for bilateral 
pes planus.

5.  Whether there is new and material evidence to reopen a claim 
for service connection for left leg shortening.

6.  Whether there is new and material evidence to reopen a claim 
for service connection for left shoulder strain.

7.  Whether there is new and material evidence to reopen a claim 
for service connection for rash.

8.  Whether there is new and material evidence to reopen a claim 
for service connection for hepatitis.

9.  Whether there is new and material evidence to reopen a claim 
for service connection for a prostate condition.  

10.  Whether there is new and material evidence to reopen a claim 
for service connection for residuals of frostbite to the right, 
great toe.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Nancy Snyder, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to June 1994, with 
an additional two years and eight months of active service.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2005 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In an August 2008 rating decision, the RO granted service 
connection and assigned separate 10 percent ratings for a 
right knee disability and a left knee disability.  The 
Veteran, via his representative, filed a timely notice of 
disagreement with the ratings assigned, and a statement of 
the case was issued in August 2009.  In September 2009, 
the Veteran's representative faxed a notice of appeal to 
the RO.  The Veteran's representative then sent a letter 
to the Board, in which she notified the Board that she had 
filed an appeal and requested notice when the claims for 
increased ratings had been transferred to the Board.  
Review of the record indicates that these claims have not 
been certified for appeal; rather, it appears that the 
claims were "closed."  Thus, the Board finds that the 
issue of the adequacy of the September 2009 "appeal" has 
been raised by the record but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, 
these matters are referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

In a May 2008 decision, the Board denied claims of increased 
ratings for a lumbar spine disability, L5 radiculopathy, a right 
ankle disability, and bilateral pes planus.  The Veteran appealed 
this decision to the United States Court of Appeals for Veterans 
Claims (hereinafter the Court).  In an April 2009 Order, the 
Court granted a Joint Motion for Remand, vacating the Board's 
decision with respect to these issues and remanding the matters 
for readjudication in compliance with the terms of the joint 
motion.  Per the instructions in the April 2009 Court remand and 
the March 2009 Joint Motion for Remand, VA examination(s) must be 
conducted to determine the current severity of the lumbar spine 
disability, radiculopathy, right ankle disability, and pes 
planus.  The Veteran is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failing to report for VA examination without good 
cause will include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2009).

With regard to the applications to reopen the claims of service 
connection for left leg shortening, left shoulder strain, rash, 
hepatitis, prostate condition, and residuals of frostbite, the 
Board notes that the applications to reopen were denied in a June 
2008 rating decision.  In July 2008, the Veteran, via his 
representative, submitted a statement which the Board interprets 
as a notice of disagreement with the June 2008 rating decision 
with respect to these denials.  Review of the record indicates 
that a Statement of the Case (SOC) has not been prepared as of 
yet for this issue.  An unprocessed notice of disagreement should 
be remanded to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing the 
applications to reopen the claims of 
service connection for left leg 
shortening, left shoulder strain, rash, 
hepatitis, prostate condition, and 
residuals of frostbite.  The Veteran and 
his representative should be clearly 
advised of the need, and time limit, 
within which to file a Substantive Appeal 
if he desires to continue her appeal with 
respect to this matter.  Thereafter, if a 
substantive appeal is filed, this matter 
should be returned to the Board, if in 
order.

2.  Obtain all outstanding VA treatment 
records, particularly those dating after 
January 15, 2008. 

3.  Schedule the Veteran for 
examination(s) to determine the extent 
and severity of his lumbar spine 
disability, radiculopathy, right ankle 
disability, and pes planus.  Any 
resulting functional impairment, to 
include due to limitation of motion, 
flare-ups, weakness, fatigability, 
incoordination, and pain, should be 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination(s) and this fact should be 
acknowledged in the report.  A complete 
rationale for all opinions expressed must 
be provided.

4.  Thereafter, readjudicate the 
Veteran's claims for increased ratings.  
If the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



